           Case 1:20-cv-03319-VEC Document 27 Filed 08/28/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/28/2020
 -------------------------------------------------------------- X
 UNITE HERE RETIREMENT FUND and                                 :
 TRUSTEES OF THE UNITE HERE                                     :
 RETIREMENT FUND,                                               :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :  20-CV-3319 (VEC)
                                                                :
                                                                :        ORDER
 CITY OF SAN JOSE and DOLCE                                     :
 INTERNATIONAL/SAN JOSE, LLC.                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- :
                                                                X
VALERIE CAPRONI, United States District Judge:

         WHEREAS on August 28, 2020, the parties appeared for a teleconference with this

Court;

         WHEREAS a related case, Dolce Int’l/San Jose, LLC v. City of San Jose et al., 20-cv-

3774 is pending in the Northern District of California;

         WHEREAS all parties consent to a transfer of this case to the Northern District of

California;

         IT IS HEREBY ORDERED THAT, pursuant to 28 U.S.C. § 1404(a), this case is

immediately TRANSFERRED to the United States District Court for the Northern District of

California.

SO ORDERED.
                                                          ________________________
Date: August 28, 2020                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge
